Citation Nr: 1513976	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-16 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for insomnia.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

Nicole Klassen, Senior Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1997 to October 2001, and in the U.S. Army from December 2004 to February 2006, including service in Iraq from February 2005 to January 2006.  He also has additional service in the U.S. Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In September 2013, the Veteran and his spouse provided testimony at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the transcript of this proceeding is of record.  

The Board acknowledges that, after the Agency of Original Jurisdiction (AOJ) last considered the Veteran's claim in the April 2013 Statement of the Case, in September 2013, additional VA treatment records dated from June 2011 to August 2013 were associated with the record, and in October 2013, additional evidence in the form of lay statements from the Veteran's family and friends was received.  Significantly, however, the lay statements were accompanied by a waiver of AOJ consideration and, at the time of the Veteran's September 2013 Board hearing, he waived AOJ consideration of the newly obtained VA treatment records on the record.  See October 2013 VA Form 21-4138; Board Hearing Tr. at 8.  Therefore, the Board may properly consider such newly received evidence.  See 38 C.F.R. § 20.1304(c) (2014).

The Board has considered documentation included in Virtual VA, which includes the aforementioned VA treatment records dated from June 2011 to August 2013 and a copy of the Veteran's September 2013 Board hearing transcript.  The remaining documents pertaining to the Veteran in Virtual VA are duplicative of those in the paper file.  The Veterans Benefits Management System (VBMS) contains no records regarding the Veteran.  

FINDING OF FACT

The Veteran's currently diagnosed insomnia was incurred during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for insomnia are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for insomnia herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran essentially contends that entitlement to service connection for insomnia is warranted because this disorder first manifested during his service in Iraq and has continued since such time.  Specifically, the Veteran asserts that he never had difficulty sleeping until serving in Iraq, but a few months after arriving in country, he started having trouble sleeping (i.e., difficulty falling and staying asleep).  He has also reported that, since returning from Iraq, his difficulty sleeping has continued and worsened such that he is sometimes awake for 30 or more hours at a time.  See Veteran's January 2011 VA Form 21-526; February 2011 statement; VA examination reports dated April 2011, May 2011, Board Hearing Tr. at 3-4, 12.  

The Veteran has also identified several stressful in-service experiences that made him fear for his life during service, and which he asserts could have contributed to his difficulty sleeping, including (1) recovering the body of a fellow soldier that died after being ejected from a vehicle and (2) learning that a fellow machine gunner whom he saw directly prior to his death had been killed by an improvised explosive device (IED) in the same exact location that the Veteran had passed through just 30 minutes prior.  See Board Hearing Tr. at 12-14; May 2011 VA examination report.  

Finally, the Veteran has reported that he did not seek treatment during his service in Iraq because he had a negative experience seeking such treatment during his service in the U.S. Marine Corps from October 1997 to October 2001.  See Board Hearing Tr. at 14-16; Veteran's statement dated February 2011.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, to establish entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board finds that service connection for insomnia is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran currently has insomnia.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Specifically, the Veteran's regular treating physicians have consistently diagnosed him with, and have treated him for, insomnia.  See, e.g., VA treatment records dated January 2009, March 2010, October 2010, January 2011, May 2011, July 2012, February 2013, March 2013, and August 2013.  Moreover, both the April 2011 VA examiner (a nurse practitioner) and the May 2011 VA examiner (a certified psychiatrist and attending physician), diagnosed the Veteran with "insomnia, unspecified type."   

In determining that the Veteran has a current diagnosis of insomnia, the Board acknowledges that, in March 2013, a VA examiner (a licensed psychologist) provided the opinion that the Veteran had no current sleep disorder diagnosis under Axis I pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  In support of this opinion, the examiner explained that, although the Veteran met criterion A for an Axis I diagnosis of insomnia, which requires "difficulty initiating or maintaining sleep, or nonrestorative sleep, for at one least month," he did not meet criterion B of this disorder, which states that "the sleep disturbance (or associated daytime fatigue) causes clinically significant distress or impairment in social, occupational, or other important areas of functioning."  In this regard, the March 2013 VA examiner highlighted that the Veteran has remained employed, has been married for two years, and has a positive relationship with his wife and son.  The examiner also noted that, although the Veteran reported feeling tired during the day, he did not have "sleep attacks," problems concentrating, or a need to nap during the day.  As such, the examiner concluded that, while it was possible that the Veteran met the criteria for a sleep disorder in the past, the evidence did not support a degree of impairment indicative of a sleep disorder at this time as defined by the DSM-IV.  Significantly, however, the March 2013 VA examiner highlighted that the diagnosis of "insomnia, unspecified type," is a medical diagnosis found in the International Statistical Classification of Diseases and Related Health Problems (ICD-9), not a psychiatric diagnosis within the DSM-IV.  As such, the examiner noted that, as a psychologist, he could not comment on the medical diagnosis rendered by a physician, other than to accept and report it as written.  

On this record, the Board finds that, although the Veteran does not meet the DSM-IV criteria for a psychiatric diagnosis of a sleep disorder, he nonetheless has a current medical diagnosis of insomnia, unspecified type.  As such, the Board finds that the first element required for service connection has been established.  

Turning to the second element required for service connection, there is competent and credible evidence of record regarding the Veteran's in-service symptomatology of difficulty sleeping.  Specifically, the Veteran has reported that, a few months after arriving in Iraq, he began having trouble sleeping, including difficulty falling and staying asleep.  See Veteran's January 2011 VA Form 21-526; February 2011 statement; Board Hearing Tr. at 3-4, 12.  Additionally, as outlined above, the Veteran has also reported experiencing several stressful experiences during service that may have contributed to his difficulty sleeping during service.  See Board Hearing Tr. at 12-14; May 2011 VA examination report.  The Board notes that the Veteran is competent to report that he first began having difficulty sleeping during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).  He is also competent to report in-service experiences such as recovering the body of a fellow soldier and learning of fellow soldiers being killed in close proximity to him.  Id.  

Furthermore, the Board considers the Veteran's reports regarding his in-service difficulty sleeping and exposure to stressful experiences while serving in a combat zone in Iraq to be credible as they are both internally consistent and in line with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Specifically, while the Veteran has not received an award or decoration denoting combat service, his DD 214 reflects that his military occupational specialty was classified as combat engineer and military police.  Moreover, such shows service in Iraq from February 2005 to January 2006, and that he served in a designated imminent danger area.  Therefore, as the Veteran's statements regarding his difficulty sleeping in Iraq and his described stressful in-service experiences are consistent with the places, types, and circumstances of his service, the Board finds them to be credible.   See 38 U.S.C.A. § 1154(a) (in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence).  

Moreover, the Board notes that the Veteran's U.S. Army National Guard service treatment records reveal that he was noted to have insomnia in January 2009.  See January 2009 Periodic Health Assessment.  Accordingly, the Board finds that the second element required for service connection has also been established.  

Finally, turning to the third element required for service connection, the Board acknowledges that there are conflicting medical opinions of record regarding whether the Veteran's currently diagnosed insomnia is causally related to his military service.  In support of the Veteran's claim, the May 2011 VA examiner  provided the opinion that the Veteran's currently diagnosed insomnia, unspecified type, is a disease with a clear and specific diagnosis and etiology, and went on to report that this disorder appeared to have originally stemmed from the Veteran's intense experience in the Iraq combat zone.  In support of his opinion, the examiner noted that the Veteran had consistently reported that his insomnia began during his tour in Iraq and had continued since such time.  Moreover, the examiner noted that, other than combat exposure, there was no other etiology that could explain the Veteran's diagnosis of insomnia.  As such, the examiner concluded that it appeared that the Veteran's insomnia was solely due to his combat zone exposure.  

In contrast, during VA treatment in January 2009, the Veteran's treating physician diagnosed the Veteran with insomnia and opined that this condition was likely related to stress/anxiety.  Additionally, at the time of the Veteran's April 2011 VA examination, the VA examiner diagnosed the Veteran with insomnia and opined that, while the Veteran's insomnia was diagnosable, it was a medically unexplained chronic multi-system illness of unknown etiology.  

In weighing and balancing the conflicting medical opinions of record, the Board finds the positive opinion of the May 2011 VA examiner to be the most probative evidence of record regarding the etiology of the Veteran's currently diagnosed insomnia.  In making this determination, the Board notes that the May 2011 VA examiner's opinion was based on a review of the Veteran's entire claims file, coupled with an in-person examination of the Veteran.  Moreover, the May 2011 VA examiner provided a thorough and cogent rationale for his opinion that the Veteran's insomnia was solely due to his combat zone exposure.  

By contrast, the Board finds the opinions of the January 2009 VA physician and April 2011 VA examiner to be of little probative value.  With regard to the January 2009 VA physician's opinion, insofar as the clinician failed to provide any explanation or rationale for her medical opinion that the Veteran's insomnia was related to stress/anxiety, as opposed to military service, the Board finds this opinion to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion).  Further, with regard to the April 2011 VA examiner's opinion, the Board notes that, insofar as the examiner failed to provide a clear statement as to the etiology of the Veteran's insomnia or an explanation as to why such a statement could not be provided, this opinion is also of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Nieves-Rodriguez, supra.  

Accordingly, in considering the evidence of record, because the Board finds that the positive medical opinion provided by the May 2011 VA examiner to be the most probative medical opinion of record, the Board finds that the third element required for service connection has also been satisfied.  

Therefore, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for insomnia is warranted.  Thus, the Veteran's claim of entitlement to service connection for insomnia is granted.  In reaching this determination, all doubt has been resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

ORDER

Service connection for insomnia is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


